Order entered June 27, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00595-CR
                                      No. 05-18-00600-CR

                           TOREY DONOVAN WHITE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F17-24700-M & F17-24701-M

                                            ORDER
       The reporter’s record in the above appeals was due May 12, 2018. When it was not filed,

we notified court reporter Belinda Baraka by postcard dated May 23, 2018 and directed her to

file, by June 22, 2018, (1) the reporter’s record, (2) written verification that no hearings were

recorded, or (3) written verification that appellant had not requested the reporter’s record. To

date, the reporter’s record has not been filed and we have had no communication from Ms.

Baraka. We note that the clerk’s record has been filed. The record reflects appellant is indigent

and that appointed counsel submitted a written request for the reporter’s record.

       We ORDER court reporter Belinda Baraka to file, WITHIN TWENTY DAYS of the

date of this order, the complete reporter’s record in these appeals. Ms. Baraka is cautioned that
the failure to do so will result in the Court taking whatever action it deems appropriate to ensure

that these appeals proceeds in a more timely fashion, which may include ordering that Ms.

Baraka not sit as a court reporter until the reporter’s record in the appeals is filed.

        We DIRECT the Clerk to send copies of this order to the Honorable Ernest White,

Presiding Judge, 194th Judicial District Court; Belinda Baraka, official court reporter, 194th

Judicial District Court; and to counsel for all parties.




                                                        /s/     CRAIG STODDART
                                                                JUSTICE